DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 09/24/2020, in which claims 1, 8, and 15 have been amended. Thus, claims 1-3, 5-10, 12-16, and 18-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-16, and 18-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of blockchain receiving fund request without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising one or more computers coupled to one or more computer memory devices, which performs a series of steps, e.g., receiving a request for fund flow of a Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of computers, computer memory devices, blockchain ledger, and blockchains are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computers, computer memory devices, blockchain ledger, and blockchains limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 8; and hence claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-3, 5-7, 9-10, 12-14, 16, 18-20 are directed to an abstract idea. Thus, claims 1-3, 5-10, 12-16, and 18-20 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims  1-3, 5-10, 12-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a request for fund flow of a specified amount between a payer and a payee is received by a first member of a blockchain; where, a fund flow route between the first member and a second member corresponding to the payee in the blockchain is determined by the first member, and a fund flow contract operation is initiated by the first member, in which the blockchain balances of all the members of the fund flow route registered in the blockchain ledger are uniformly changed. 
16.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments 
With respect to the objection to the specification, the objection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 12/24/2020. 
With respect to the 35 U.S.C. 103 rejection of claims 1-3, 5-10, 12-16, and 18-20, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 12/24/2020.
Applicant's arguments filed dated 09/24/2020 have been fully considered but they are not persuasive due to the following reasons: 
Examiner respectfully maintains the provisional nonstatutory double patenting  of claims  1-3, 5-10, 12-16, and 18-20 as being unpatentable over claims 1-20 of copending Application No. 16/722,929 (reference application) because although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to the rejection of claims 1-3, 5-10, 12-16, and 18-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “the claimed technology improves "upon conventional technology or technological processes," the claims integrate the "judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the" claims are "more than a drafting effort designed to monopolize the judicial exception.” Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply receiving, determining, storing, and executing payment/ financial data on a computer; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites receiving a request for fund flow of a specified amount between a payer and a payee; determining a fund flow route between the first member and a second member; executing a fund flow contract operation; and completing the fund flow contract operation by the second member paying funds of the specified amount to the payee. Thus, Applicant has simply provided a business method practice of making a payment/financial transaction, and no technical solution or improvement has been disclosed. Thus, the claim does not integrate the abstract idea into a practical application. The interaction between devices is nothing more than receiving/transmitting data. The courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(ll)). Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693